NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 DARRIN BLACK; ROGER J. MIRACLE;                 No.    14-35170
 ANN M. MIRACLE; VIRGINIA LOUISE
 BLEEG; HAROLD S. MACLAUGHLAN;                   D.C. Nos.    3:12-cv-02213-HU
 REBECA MACLAUGHLAN,                                          3:12-cv-02221-HU
                                                              2:12-cv-02222-HU
                 Plaintiffs-Appellants,

   v.                                            MEMORANDUM*

 RICK HASELTON; REX ARMSTRONG;
 ELLEN ROSENBLUM; PAUL DE
 MUNIZ; WILLIAM MICHAEL
 GILLETTE; ROBERT D. DURHAM;
 THOMAS A. BALMER; RIVES
 KISTLER; VIRGINIA L. LINDER; JACK
 L. LANDAU; DEBBIE SLAGLE,

                 Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                            Submitted October 4, 2016**
                                Portland, Oregon


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CLIFTON, MURGUIA, and NGUYEN, Circuit Judges.




      The district court dismissed Plaintiffs’ suit on the ground that the Rooker–

Feldman doctrine deprived it of subject matter jurisdiction and, in the alternative,

on the ground that Defendants were entitled to absolute judicial immunity. We

hold that the Rooker–Feldman doctrine bars Plaintiffs’ suit from proceeding and

Defendants are immune from Plaintiffs’ claims pursuant to the Eleventh

Amendment. See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1059 (9th Cir.

2007) (“We may affirm on any ground present in the record.”).

      Plaintiffs initiated this action against three judges on the Oregon Court of

Appeals, the justices of the Oregon Supreme Court, and Debbie Slagle, a county

circuit court clerk. All Defendants are sued in their official capacities. Plaintiffs

alleged that the Oregon Court of Appeals’ decision to vacate state trial court

judgments previously entered in their favor, and the Oregon Supreme Court’s

denial of review of this decision, violated the Due Process Clause, the Takings

Clause, and numerous other state and federal constitutional provisions. As relief,

Plaintiffs sought, among other things, an order declaring that they had

constitutionally protected property interests in the state trial court’s judgments and


                                           2
that those interests were “taken by unconstitutional state action” when the Oregon

Court of Appeals vacated the judgments. Plaintiffs also sought injunctive relief in

the form of a Writ of Mandamus directing Slagle to reinstate nunc pro tunc the trial

court’s judgments. Defendants sought dismissal of Plaintiffs’ suit on several

grounds, including that their action was barred by the Rooker–Feldman doctrine

and Defendants were immune from the suit pursuant to the Eleventh Amendment

and the doctrine of absolute judicial immunity. The district court agreed that the

action was barred by the Rooker–Feldman doctrine and Defendants were entitled

to judicial immunity and dismissed Plaintiffs’ case with prejudice.

      1. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal under the Rooker–Feldman doctrine. Carmona v.

Carmona, 603 F.3d 1041, 1050 (9th Cir. 2008). The Rooker–Feldman doctrine

prevents federal district courts from exercising jurisdiction over “cases brought by

state-court losers” challenging “state-court judgments rendered before the district

court proceedings commenced.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005); see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (holding that the Rooker–Feldman doctrine barred the

plaintiff’s claim because the alleged legal injuries arose from the “state court’s

                                          3
purportedly erroneous judgment” and the relief he sought “would require the

district court to determine that the state court’s decision was wrong and thus

void”); Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004) (“If a

plaintiff brings a de facto appeal from a state court judgment, Rooker–Feldman

requires that the district court dismiss the suit for lack of subject matter

jurisdiction.”). Here, the district court properly concluded that the Rooker–

Feldman doctrine barred Plaintiffs’ action because it is a forbidden de facto appeal

of the Oregon Court of Appeals’ decision. Plaintiffs’ claims are all based on their

argument that the Oregon Court of Appeals incorrectly interpreted Oregon law

when it determined that their state court claims were no longer justiciable and that

it retained the authority to vacate the trial court judgments. These attacks on the

state court proceedings constitute a de facto appeal of the state court judgment

because they require the federal court to review both the merits of the Oregon

Court of Appeals’ decision and its jurisdictional determination. See Henrichs, 474
F.3d at 616; Olson Farms v. Barbosa, 134 F.3d 933, 936–37 (9th Cir. 1998)

(holding that the Rooker–Feldman doctrine barred suit where the alleged injury

was a state court’s incorrect jurisdictional determination). Indeed, Plaintiffs

expressly seek relief that would require the federal court to vacate the final state

                                           4
court judgment. See Exxon Mobil Corp., 544 U.S. at 284. Plaintiffs’ remaining

claims are inextricably intertwined with the forbidden appeal.

      2. Defendants are also immune from Plaintiffs’ federal suit pursuant to the

Eleventh Amendment. The Eleventh Amendment protects states and state officials

from claims brought by their own citizens in federal court, unless the state waived

its immunity or Congress abrogated the immunity pursuant to constitutional

authority. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989); see also

Hafer v. Melo, 502 U.S. 21, 25 (1991) (“Suits against state officials in their official

capacity . . . should be treated as suits against the State.”). Neither exception

applies in this case. Plaintiffs’ lawsuit also does not avoid Eleventh Amendment

immunity under the Ex parte Young doctrine because the relief they seek is

retrospective. See Ex parte Young, 209 U.S. 123, 159–60 (1908); see also Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 73 (1996) (holding that Ex parte Young only

permits a suit against a state official to go forward “when that suit seeks only

prospective injunctive relief in order to ‘end a continuing violation of federal

law.’” (quoting Green v. Mansour, 474 U.S. 64, 68 (1985))).

      3. The district court did not abuse its discretion in denying leave to amend

and entering dismissal with prejudice. The Rooker–Feldman doctrine and

                                           5
Defendants’ Eleventh Amendment immunity are each fatal to Plaintiffs’ claims

and it is clear that these deficiencies could not be cured by amendment. See

Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051 (9th Cir. 2008).

      4. Because we need not assess the merits of Plaintiffs’ claims, their Motion

Requesting Judicial Notice (Doc. No. 17) is denied as moot.

      AFFIRMED.




                                         6